EXHIBIT 10.41




MGE ENERGY, INC.




2020 PERFORMANCE UNIT PLAN




AWARD AGREEMENT




Participant Name:

[Name]

Number of Units:

Total Units [Will equal performance units and restricted units]

Number of Initial Performance Units:

[Performance Units] (subject to adjustment as described in Exhibit 2 of this
Agreement)

Number of Restricted Units:

[Restricted Units]

Grant Date:

[Grant Date]

Grant Year:

[Grant Year]

Performance Period:

[Performance Period]

Vesting Period:

[Vesting Period]







THIS AWARD AGREEMENT (the "Agreement") is made by and between MGE ENERGY, INC.,
a corporation organized and existing under the laws of the State of Wisconsin
(the "Company"), and the employee named above (the "Participant"), as of the
date designated above (the "Grant Date").  This Agreement provides notice of the
terms and conditions applicable to a grant of Performance Units and Restricted
Units made pursuant to the Company's 2020 Performance Unit Plan (the "Plan").
 By execution below, the Participant agrees to be bound by the terms and
conditions described herein and the provisions of the Plan.  Unless otherwise
defined below or in Exhibit 1 or Exhibit 2, both attached hereto and made a part
hereof, capitalized terms have the meanings ascribed to them in the Plan, a copy
of which is being delivered with this Agreement.




1.

Grant of Units.  As of the Grant Date, the Board of Directors of the Company
(the "Board") grants to the Participant an aggregate of the Units indicated
above,

each of which gives the recipient the right to receive the Unit Value, equal to
the Fair Market Value plus Dividend Equivalents declared during the relevant
Performance Period and/or Vesting Period, subject to the restrictions and
Performance Goals described herein. Such Units do not represent real shares of
stock, shall not be sold, assigned, transferred, pledged or hypothecated and
have no value other than the cash settlement rights ascribed to them in the Plan
(the "Units").  Specifically with respect to the Performance Units, the number
of Performance Units may increase or decrease based on the level of achievement
of the Performance Goals, as further described in Exhibit 2 of this Agreement.





1







--------------------------------------------------------------------------------







2.

Performance Goals, Vesting, and Settlement.  




(a)

Exhibit 2 of this Agreement sets forth the threshold, target and maximum
Performance Goals.




(b)

Performance Units shall vest at the end of the Performance Period.  




(c)

Restricted Units shall vest at the end of the Vesting Period.




(d)

The Unit Value with respect to all vested Performance Units and Restricted Units
shall be settled in cash on the Settlement Date, in accordance with the Plan.




3.

Dividend Equivalents.  The Unit Value of the Units includes Dividend Equivalents
for all dividends declared by the Company during the Performance Period and
Vesting Period for Performance Units and Restricted Units, respectively.  For
purposes of computing Unit Value, such dividends shall be considered in
aggregate but shall not be deemed to be reinvested in the Company's Stock or to
earn interest throughout the Performance Period or Vesting Period.  




4.

Termination of Employment.  




(a)

Death, Disability or Bona Fide Retirement.  




(i)

If the Participant's employment with the Company is terminated due to the
Participant's death, Disability or bona fide Retirement, the Participant's Units
shall continue to vest in accordance with the schedule set forth in Section 2 of
this Agreement as if the Participant had remained in employment with the Company
following such death, Disability or bona fide Retirement through the applicable
Performance Period or Vesting Period, and all Units shall be settled in
accordance with the Plan on the appropriate Settlement Date following the
conclusion of the full Performance Period or Vesting Period; provided, however,
that the Participant remains on a bona fide Retirement or subject to a
Disability, as applicable, through such Settlement Date.




(ii)

Notwithstanding the foregoing, to the extent that the termination of employment
was due to a bona fide Retirement and such bona fide Retirement occurred during
a Grant Year, a pro-rata share of the Units awarded will be immediately
forfeited.  The number of Units to be retained will be based on the proportion
of the year in which the Participant was employed and will be calculated based
on the following formula:




Number of Units to be retained = [Number of full calendar months worked/12] *
Number of Units awarded under this Award Agreement for the Grant Year.  





2







--------------------------------------------------------------------------------




The retained Units will continue to vest in accordance with 4(a)(1). For the
avoidance of doubt, if a Participant terminates employment due to a bona fide
Retirement after a Grant Year but before the end of the Performance Period or
the Vesting Period, as applicable, the Participant will retain all of the Units
granted to the Participant.




(iii)

For purposes of this Section 4(a), "bona fide Retirement" shall mean the
Participant's Retirement during which the Participant does not:




(A)

directly, or indirectly through another, act as an officer, director, partner or
employee of or consultant to or act in any managerial capacity with any entity
that is engaged in the sale of electricity or gas to retail customers, or the
provision of transmission services related thereto, in the State of Wisconsin;
or




(B)

act in any full-time position with any other entity, if such position requires
duties and responsibilities similar to the duties and responsibilities of the
Participant with the Company prior to Retirement;




each as determined by the Company in its sole and absolute discretion; provided,
however, that the Participant's Retirement shall constitute a bona fide
Retirement only if:




(1)

the Participant is age 65 or older on the date of such Retirement;

 

(2)

the Participant is 55 or older on, and has completed at least 10 years of
service as an officer of the Company as of, the date of such Retirement; or

 

(3)

the Participant is 55 or older on the date of such Retirement and such
Retirement is approved as a bona fide Retirement by the Board.  




If the Participant's employment with the Company is terminated due to the
Participant's Retirement, and such Retirement does not constitute a bona fide
Retirement, as determined by the Company in its sole and absolute discretion,
then the Participant's rights with respect to the Units following termination
shall be determined in accordance with Section 4(b) below.




(b)

Voluntarily by the Participant or Termination by Company. If the Participant
voluntarily terminates employment with the Company or the Company terminates the
Participant for any reason, in either case prior to the conclusion of the full
Performance Period or Vesting Period, all Units shall be immediately forfeited.





3







--------------------------------------------------------------------------------







5.

Change in Control.  Upon the occurrence of a Change in Control (as defined in
Exhibit 1), all Units not previously forfeited shall become immediately vested
and shall be settled within sixty (60) days from the Change in Control date;
provided however, to the extent the Change in Control occurs prior to end of a
Performance Period or Vesting Period, as applicable, the Performance Period or
Vesting Period shall be deemed complete on the trading date immediately
preceding the effective date of the Change in Control. For Performance Units,
the number of Units for which the Unit Value of Performance shares is determined
in connection with the Change in Control shall equal the initial number of
Performance Units set forth in this Agreement.  




6.

No Assignment of Units.  Units granted hereunder shall not be subject in any
manner to sale, transfer, pledge, assignment, encumbrance, division or other
disposition, whether by operation of law or otherwise and whether voluntarily or
involuntarily, including any division of property incident to a divorce or other
allocation of marital property.  Notwithstanding the foregoing, Units shall be
transferrable by will, the laws of descent and distribution or pursuant to
beneficiary designation procedures established by the Company from time to time
in its sole and absolute discretion.      




7.

Adjustment.  The aggregate number of Units granted hereunder shall be subject to
adjustment (as determined by the Compensation Committee in its sole discretion)
due to any stock split, stock dividend or other form of recapitalization which
affects the Company's outstanding Stock.




8.

Employment Rights.  Neither this Agreement nor the grant of Units hereunder
shall be deemed to confer on the Participant any right to continue in the employ
of the Company or any affiliate or to interfere, in any manner, with the right
of the Company to terminate employment, whether with or without cause, in its
sole discretion, subject to the terms of any separate agreement between the
Participant and the Company.




9.

Amendment and Modification.  The terms and conditions of this Agreement may be
amended only in writing signed by both the Participant and an authorized Company
representative.




10.

Successors and Assigns.  This Agreement shall be binding upon and shall inure to
the benefit of the Participant and the Company, including their respective
heirs, executors, administrators, successors and assigns.




11.

Plan and Available Information.  Units granted hereunder shall be subject to
such additional terms and conditions as may be imposed under the terms of the
Plan, a copy of which has been furnished with this grant.  If any conflict
exists between this Agreement and the Plan, the Plan shall prevail.




12.

Governing Law.  The validity, construction, and effect of all rules and
regulations applicable to this Agreement shall be determined in accordance with
the laws of the State of Wisconsin and applicable Federal law.

 




13.

Withholding Tax.  The Company may deduct from any payment to be made to the
Participant any amount that federal, state, local or foreign tax law requires to
be withheld with respect to the granting and settlement of Units hereunder.  





4







--------------------------------------------------------------------------------




14.

Section 409A Compliance.  This Agreement is intended to be exempt from, or
otherwise comply with the provisions of Section 409A of the Internal Revenue
Code of 1986, as amended (the "Code"), and shall be interpreted and construed
accordingly.  The Company shall have the discretion and authority to amend this
Agreement at any time to satisfy any requirements of Section 409A of the Code or
guidance provided by the U.S. Treasury Department to the extent applicable to
this Agreement.  By accepting this Agreement, the Participant agrees that no
provision of this Agreement or the Plan or any communications related to this
Agreement or the Plan shall be interpreted as guaranteeing the tax consequences
or treatment of any amounts payable to the Participant under this Agreement.




 

PARTICIPANT










MGE ENERGY, INC.




By:

Its: Chairman, President and CEO








5







--------------------------------------------------------------------------------

Exhibit 1




Definitions




"Change in Control" means the occurrence of any of the following events:




(1) the acquisition by any individual, entity or group (a "Person"), including
any "person" within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of 35% or more of either (i) the then outstanding shares of common stock of the
Company (the "Outstanding Company Common Stock") or (ii) the combined voting
power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, however, that the following acquisitions shall not
constitute a Change in Control:




(A)

any acquisition directly from the Company (excluding any acquisition resulting
from the exercise of a conversion or exchange privilege in respect of
outstanding convertible or exchangeable securities),




(B) any acquisition by the Company,




(C) any acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company,




(D) any acquisition by any corporation pursuant to a reorganization, merger or
consolidation involving the Company, if, immediately after such reorganization,
merger or consolidation, each of the Shareholder Continuity Condition (as
defined below), the Beneficial Ownership Condition (as defined below) and the
Board of Directors Continuity Condition (as defined below) shall be satisfied;




and provided further that, for purposes of clause (B), if any Person (other than
the Company or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company) shall
become the beneficial owner of 20% or more of the Outstanding Company Common
Stock or 20% or more of the Outstanding Company Voting Securities by reason of
an acquisition by the Company and such Person shall, after such acquisition by
the Company, become the beneficial owner of any additional shares of the
Outstanding Company Common Stock or any additional Outstanding Voting Securities
and such beneficial ownership is publicly announced, such additional beneficial
ownership shall constitute a Change in Control;




(2)

individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of such Board;
provided, however, that any individual who becomes a director of the Company
subsequent to the date hereof whose election, or nomination for election by the
Company's shareholders, was approved by the vote of at least a majority of the
directors then comprising the Incumbent Board shall be deemed to have been a
member of the Incumbent Board; and provided further, that no individual who was
initially elected as a director of the Company as a result of an actual or
threatened election contest, as such terms are used in Rule 14a-11





1







--------------------------------------------------------------------------------




of Regulation 14A promulgated under the Exchange Act, or any other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board shall be deemed to have been a member of the Incumbent
Board;




(3)

the approval by the shareholders of the Company of a reorganization, merger or
consolidation unless, in any such case, immediately after such reorganization,
merger or consolidation each of the Shareholder Continuity Condition, the
Beneficial Ownership Condition and the Board of Directors Continuity Condition
shall be satisfied; or




(4)

approval by the Company's shareholders of (i) a plan of complete liquidation or
dissolution of the Company, or (ii) the sale or other disposition of all or
substantially all of the assets of the Company other than to a corporation with
respect to which, immediately after such sale or other disposition each of, the
Shareholder Continuity Condition, Beneficial Ownership Condition and Board of
Directors Continuity Condition shall be satisfied.




For purposes of this definition:




"Shareholder Continuity Condition" shall be satisfied in connection with a
transaction if at least 60% of the then outstanding shares of common stock of
the corporation resulting from such transaction and at least 60% of the combined
voting power of the then outstanding securities of such corporation entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals or entities who
were beneficial owners, respectively, of the Outstanding Company Common Stock
and the Outstanding Company Voting Securities immediately prior to such
transaction and in substantially the same proportions relative to each other as
their ownership, immediately prior to such transaction, of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be.




"Beneficial Ownership Condition" shall be satisfied in connection with a
transaction if no Person other than the Company, any employee benefit plan (or
related trust) sponsored or maintained by the Company or the corporation
resulting from such transaction (or any corporation controlled by the Company)
and any Person who beneficially owned, immediately prior to such transaction,
directly or indirectly, 35% or more of the Outstanding Company Common Stock or
the Outstanding Company Voting Securities, as the case may be) beneficially
owns, directly or indirectly, 35% or more of the then outstanding shares of
common stock of such corporation or 35% or more of the combined voting power of
the then outstanding securities of such corporation entitled to vote generally
in the election of directors.




"Board of Directors Continuity Condition" shall be satisfied in connection with
a transaction if at least a majority of the members of the board of directors of
the corporation resulting from such transaction were members of the Incumbent
Board at the time of the execution of the initial agreement or action of the
Board providing for such transaction.





2







--------------------------------------------------------------------------------

Exhibit 2




Performance Goals for Performance Units




In order to align the compensation of the Participant with the shareholder
experience, Performance Goals will be set for the Performance Units awarded
under the Plan.  Actual Company performance over the Performance Period compared
to the expected performance as determined by the Board and set forth in this
Exhibit, will determine the number of Units for which the Unit Value at the end
of the Performance Period is determined.




The initial number of Units granted shall be modified based on criteria which
will be set forth in this Exhibit and determined by the Board.  





1





